Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-869
                    Lower Tribunal No. 95-CF-936-A-K
                          ________________


                         Jerry Thomas Baker,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Monroe County, Mark Wilson, Judge.

     Jerry Thomas Baker, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and HENDON and MILLER, JJ.

     PER CURIAM.
      Affirmed. See § 812.13(2)(a), Fla. Stat. (1995) (providing: “If in the

course of committing the robbery the offender carried a firearm or other

deadly weapon, then the robbery is a felony of the first degree, punishable

by imprisonment for a term of years not exceeding life imprisonment . . .”);

Brown v. State, 458 So. 2d 313, 314 (Fla. 5th DCA 1984) (noting that the

crime of armed robbery “is already an enhanced charge under the robbery

statute” because the legislature added, as an essential element, the carrying

of a firearm or other deadly weapon, and made such crime a first-degree

felony punishable by life). See also Jackson v. State, 175 So. 3d 368 (Fla.

3d DCA 2015) (holding that, because defendant was charged with and

convicted of a first-degree felony punishable by life, in which a firearm or

weapon was an essential element of the offense, the life sentence imposed

was lawful without regard to, or reliance on, reclassification or enhancement

statutes).




                                     2